Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/16/21 has been entered.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-11 are allowed as the prior art does not teach or suggest the applicant’s invention.
The amended claim language and the applicant’s remarks in response to the Office Action (3/17/21) distinguish the application’s invention over the references that accompanied the Office Action. The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record.
No prior art teaches specifically the speed estimator 20 described in claims 1-11 as shown in Fig. 2. No prior art teaches the combination of claims 1-11 as in Fig. 2 with block 202 as a steady speed estimator, a correction coefficient 203 that uses output of 202, the steady speed estimator, to divide it by a backup speed; and a correction speed calculator 22 to correct the backup speed by multiplying the correction coefficient, which is output of block 203, by the backup speed and get a corrected backup speed. No prior art that is sensorless speed control teaches this combination and the speed estimator 20 that calculates the steady speed estimation value of the motor based on motor current and voltage command with the controller not using any position or rotation sensor. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279. The examiner can normally be reached Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZEMENAY T TRUNEH/Examiner, Art Unit 2846                                                                                                                                                                                                        12/13/21
/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846